Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Claims 1-20 are presented for examination.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-13, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hovis et al (US Pub. 2017/0357310; hereinafter Hovis).

As per claim 1, Hovis discloses a method of automatic voltage reconfiguration in a computer processor including one or more cores [abstract; voltage adjustment], the method comprising: 

executing one or more user-specified workloads [abstract; Fig. 3; para 0021, 0034, 0043-0044; during user applications or operations; para 0058, 0068-0069; workloads]; 

determining, based on the user-specified workloads, a respective minimum safe voltage for each core of the one or more cores [Fig. 2, 3; para 0002, 019, 0027, 0033, 0044, 0096; “This process is repeated until either lower limits of voltage regulators associated with power system 130 have been reached (215), or relevant failure of system processor 120 or user system 110 are experienced.”; determination of Vmin]; and 

modifying a respective voltage configuration for each core of the one or more cores based on the respective minimum safe voltage [abstract; Fig. 2, 3; para 0002, 0014, 0019, 0027, 0033, 0044, 0096; clearly adjusting the input voltage of a processing core or a graphics core after determination of Vmin].


As per claim 8, Hovis discloses an apparatus for automatic voltage reconfiguration in a computer processor including one or more cores comprising: 

a voltage configuration module [para 0022; voltage regulation modules (VRMs)] configured to: 
execute one or more user-specified workloads [abstract; Fig. 3; para 0021, 0034, 0043-0044; during user applications or operations; para 0058, 0068-0069; workloads]; 

determine, based on the user-specified workloads, a respective minimum safe voltage for each core of one or more cores [Fig. 2, 3; para 0002, 019, 0027, 0033, 0044, 0096; “This process is repeated until either lower limits of voltage regulators associated with power system 130 have been reached (215), or relevant failure of system processor 120 or user system 110 are experienced.”; determination of Vmin]; and 

modify a respective voltage configuration for each core of the one or more cores based on the respective minimum safe voltage [abstract; Fig. 2, 3; para 0002, 0014, 0019, 0027, 0033, 0044, 0096; clearly adjusting the input voltage of a processing core or a graphics core after determination of Vmin].


As per claim 15, Hovis discloses a computer program product for automatic voltage reconfiguration a computer processor including one or more cores, the computer program product disposed upon a computer readable medium, the computer program product comprising computer program instructions that, when executed, cause a computer to perform steps comprising: 

executing one or more user-specified workloads [abstract; Fig. 3; para 0021, 0034, 0043-0044; during user applications or operations; para 0058, 0068-0069; workloads]; 

determining, based on the user-specified workloads, a respective minimum safe voltage for each core of one or more cores [Fig. 2, 3; para 0002, 019, 0027, 0033, 0044, 0096; “This process is repeated until either lower limits of voltage regulators associated with power system 130 have been reached (215), or relevant failure of system processor 120 or user system 110 are experienced.”; determination of Vmin]; and 

modifying a respective voltage configuration for each core of the one or more cores based on the respective minimum safe voltage [abstract; Fig. 2, 3; para 0002, 0014, 0019, 0027, 0033, 0044, 0096; clearly adjusting the input voltage of a processing core or a graphics core after determination of Vmin].


As per claims 2, 9, and 16, Hovis discloses wherein determining the respective minimum safe voltage for each core of the one or more cores comprises modifying, during execution of the [Fig. 2, 3; para 0002, 019, 0027, 0033, 0044, 0096].

As per claims 3, 10, and 17, Hovis discloses further comprising receiving a selection of one or more predefined test patterns as the one or more user-specified workloads [para 0018; the functional tests described employ functional patterns].

As per claims 4, 11, and 18, Hovis discloses wherein the respective voltage configuration comprises a margin of a frequency voltage curve [Fig. 3 and it is well-known in the art as disclosed by applicant in the background of the provided specification].

As per claims 5, 12, and 19, Hovis discloses wherein executing one or more user-specified workloads is based on one or more user interactions with one or more software applications [abstract; Fig. 3; para 0021, 0034, 0043-0044; user applications or operations; para 0058, 0068-0069; workloads].

As per claims 6, 13, and 20, Hovis discloses further comprising saving the respective minimum safe voltage for each core of the one or more cores to a storage location [Fig. 2; para 0033, 0036; voltage adjustments can be stored later use at voltage minimums (Vmins)].

As per claims 7 and 14, Hovis discloses further comprising loading, in response to a request to overclock the one or more cores, the respective minimum safe voltage for each core of the one or more cores.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hovis et al (US Pub. 2017/0357310; hereinafter Hovis) in view of Gary et al (US Pub. 2004/00250691; hereinafter Gary).

As per claims 7 and 14, Hovis discloses the invention substantially. Hovis does not specifically disclose regarding overclock. But overclocking is well-known in the art. However, Gary clearly discloses regarding check guard against situations such as overclocking that could cause damage and thus voltage configuration of a processor [abstract; Fig. 1, 2; para 0011-0012; dynamically vary the CPU frequency and voltage upon predicted workload; para 0108; “These checks guard against situations such as overclocking and other situations that could cause damage to the device”]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cited references as both are directed to dynamically adjust the voltage based on workload.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH K SURYAWANSHI whose telephone number is (571)272-3668.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on 5712729774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH SURYAWANSHI/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 Prior art cited by the examiner in the prior office action.